Citation Nr: 1220154	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  06-03 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease.   

2. Entitlement to service connection for chronic bronchitis.  

3. Entitlement to service connection for chronic chest pain. 

4. Entitlement to service connection for high blood pressure. 

5. Entitlement to service connection for chronic low back pain.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served as a member of the Air National Guard from 1976 to 2004, to include a period of active duty from January 2003 to April 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was previously presented to the Board in July 2008, July 2010, and February 2012.  On each occasion, it was remanded for additional development.  

In March 2012, the Veteran testified before a Veterans Law Judge seated at the RO.  A written transcript of this hearing has been added to the record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his March 2012 personal hearing before a Veterans Law Judge, the Veteran reported receiving private medical treatment at the Gilmore Memorial Regional Medical Center in February 2012 for a suspected respiratory disability.  Following his hearing, the Veteran submitted a completed and signed VA Form 21-4142, authorizing VA to request his medical records from this hospital.  The claims file does not reflect, however, that any efforts have been made by VA to obtain these pertinent records.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  Therefore, remand is required to obtain this medical evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Gilmore Memorial Regional Medical Center to request the cited pertinent medical records.  Any negative reply must be documented for the record.  Additionally, the Veteran must be afforded notice of any evidence obtained by VA, or the failure of VA to obtain the same.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

